DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Application Status
This office action is responsive to the Application No.:17/160,175, filed on 01/27/2021. 
The drawings, amended specification and amended claims filed on 01/27/2021 has been entered and examined by the examiner.
This action is made NON-FINAL.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/18/2021; 05/05/2021; 09/23/2021; 04/06/2022; 07/11/2022 is being considered by the examiner.  A signed IDS is hereby attached.
Claim Objections
Claims 31-38 are objected to because of the following informalities:  
Claims 31-34 and 37-38 should depend upon claim 30 instead of claim 19.
Claims 35-36 should depend upon claim 34 instead of claim 24.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 19-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 19 and 30 recites “the same control”.  There is insufficient antecedent basis for this claim limitation and therefore this claim limitation is rendered as indefinite.  
Claim 27 and 37 recites “can be performed”.  The use of the terms “can be” indicates that the claim limitation may or may not carry out and therefore this claim limitation is indefinite.  The examiner suggests removing “can be” from the claims.
The dependent claims are rejected for depending upon a rejected base claims.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 19-38 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of storing data, without significantly more.  
After Subject Matter Eligibility (SME) analysis, the examiner conclude that,
Step 1:
The claimed invention is a process which falls within one of the four statutory categories of invention (process, machine, manufacture or composition of matter). The claim(s) goes on to recite(s) the following:
a portion for each citation among multiple citations within multiple authority documents, each portion comprising: 
an indication of the authority document the citation is from; 
an indication of the citation; 
and an indication of a control connected to the citation, wherein the control was connected to the citation based on an association between the control and a noun-verb pair, wherein the noun-verb pair was identified by selecting a noun from the citation and matching the selected noun to a verb of which the selected noun is the subject; wherein at least two of the multiple citations are connected to the same control.
After Subject Matter Eligibility (SME) analysis, the examiner conclude that,
Step 2A Prong One:
The idea of storing data is an idea having no particular concrete or tangible form.  This concept fall within one of the three grouping mention in the 2019 PEG guidance.  This is directed to a mental process.  
The limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components (i.e. memory). 
 That is, other than reciting “memory” nothing in the claim element precludes the step from practically being performed in the mind.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Therefore, the claims are directed to an abstract idea. (Step 2A Prong One: Yes)
After Subject Matter Eligibility (SME) analysis, the examiner conclude that,
Step 2A Prong Two:
This judicial exception is not integrated into a practical application.  In particular, the claim recites one additional elements.  The “memory” recited in the independent claims is recited at a high-level of generality (i.e., as a generic computer memory) such that it amounts no more than mere instructions to apply the exception using a generic computer component (i.e. memory).  (Step 2A Prong Two: No)
After Subject Matter Eligibility (SME) analysis, the examiner conclude that,
Step 2B:
The claim(s) does/do not include additional elements, taken individually and as a combination, that are sufficient to amount to significantly more than the judicial exception because the additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. When examining the limitations, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea. (Step 2B: No)  Accordingly, the claims are directed to an abstract idea and are rejected as ineligible for patenting under 35 U.S.C. 101.
Claim 30 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the term "computer readable media" as used herein, can refer to non-statutory subject matter.  The question becomes whether non-statutory embodiments would be fairly conveyed to one of ordinary skill given the terminology utilized.  In this instance, because the specification fails to limit expressly the term “computer readable media” to exclude signals, carrier waves, etc, the term encompasses transitory propagating signals.  Therefore, it would appear to be reasonable to interpret media for “carrying” as fairly conveying signals and other forms of propagation or transmission media to one of ordinary skill (See Ex parte Mewherteri).  To overcome this rejection, the examiner suggests amending claim 30 to recite “a non-transitory computer readable media”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 19-38 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Stefik, US 20050138056.
Claim 19:
Stefik discloses a memory storing a data structure for access by a data processing system (See Abstract & Paragraphs 0061-0062), the memory comprising: 
a portion for each citation among multiple citations within multiple authority documents (“a document recency dimension or a citation authority dimension” See Paragraph 0109), each portion comprising: 
an indication of the authority document the citation is from (“a document recency dimension or a citation authority dimension” See Paragraph 0109); 
an indication of the citation (“a document recency dimension or a citation authority dimension” See Paragraph 0109); 
and an indication of a control connected to the citation (“a document recency dimension or a citation authority dimension” See Paragraph 0109), wherein the control was connected to the citation (“a document recency dimension or a citation authority dimension” See Paragraph 0109) based on an association between the control and a noun-verb pair, wherein the noun-verb pair was identified by selecting a noun from the citation and matching the selected noun to a verb of which the selected noun is the subject (“derived from linguistic analysis. A fact extraction process may be used to extract and compare facts from the content of documents. For example, a fact pattern could be defined for recognizing "corporate mergers in the United States of America." A dimension would indicate whether the document contains any sentences that match the pattern” See Paragraph 0066); wherein at least two of the multiple citations are connected to the same control (“a document recency dimension or a citation authority dimension” See Paragraph 0109).
Claim 20:
Stefik discloses wherein at least one portion for a distinguished citation of the multiple citations comprises a revision field indicating a status of the noun-verb identified from the distinguished citation (“Information may be retrieved by specifying values for some of the fields of records and then returning the records whose fields match” See Paragraphs 0007-0009).
Claim 21:
Stefik discloses wherein at least one portion for a distinguished citation of the multiple citations (“a document recency dimension or a citation authority dimension” See Paragraph 0109) comprises information identifying, in a hierarchy (“a topic hierarchy would sort documents into a tree of topics and subtopics where each node in the tree specializes the nodes above.” See Paragraphs 0104 & 0121) of the multiple of citations, a parent citation of the distinguished citation (“a document recency dimension or a citation authority dimension” See Paragraph 0109).
Claim 22:
Stefik discloses wherein the at least one portion for the distinguished citation (“a document recency dimension or a citation authority dimension” See Paragraph 0109) further comprises information identifying, in the hierarchy (“a topic hierarchy would sort documents into a tree of topics and subtopics where each node in the tree specializes the nodes above.” See Paragraphs 0104 & 0121), a relative position of the distinguished citation in relation to one or more sibling citations of the distinguished citation (“a document recency dimension or a citation authority dimension” See Paragraph 0109).
Claim 23:
Stefik discloses wherein, a distinguished control was created for a first noun-verb pair for a first citation among the multiple citations (“a document recency dimension or a citation authority dimension” See Paragraph 0109) in response to determining that the memory did not contain a control with a distinguished noun-verb pair with a determined correspondence to the first noun-verb pair, wherein a second citation, among the multiple citations (“a document recency dimension or a citation authority dimension” See Paragraph 0109), for which a second noun-verb pair is matched, is connected to the distinguished control based on a determined correspondence between the first noun-verb pair and the second noun-verb pair (“derived from linguistic analysis. A fact extraction process may be used to extract and compare facts from the content of documents. For example, a fact pattern could be defined for recognizing "corporate mergers in the United States of America." A dimension would indicate whether the document contains any sentences that match the pattern” See Paragraph 0066).
Claim 24:
Stefik discloses wherein, for at least one distinguished portion in the data structure for a distinguished citation (“a document recency dimension or a citation authority dimension” See Paragraph 0109), the data structure is configured to include information identifying an audit item associated with the distinguished citation, wherein the audit item includes an audit question (“asking the question” See Paragraph 0101) used, in relation to the distinguished citation, in performing an audit (“a review of the document” See Paragraphs 0076 & 0101 Note: The examiner interprets the “Review” as being the same as an “audit”).
Claim 25: 
Stefik discloses wherein the distinguished citation (“a document recency dimension or a citation authority dimension” See Paragraph 0109) is one of the at least two of the multiple citations connected to the same control, wherein each of the at least two of the multiple citations include information identifying the audit item (“a review of the document” See Paragraphs 0076 & 0101 Note: The examiner interprets the “Review” as being the same as an “audit”).
Claim 26:
Stefik discloses wherein the audit question was created by pairing an audit question method with evidence defining one or more variables (“asking the question” See Paragraph 0101), wherein the pairing comprised inserting text, identified for each of the one or more variables, into the audit question method (“asking the question” See Paragraph 0101) based on one or more placeholders that had identifiers matching the one or more variables (“derived from linguistic analysis. A fact extraction process may be used to extract and compare facts from the content of documents. For example, a fact pattern could be defined for recognizing "corporate mergers in the United States of America." A dimension would indicate whether the document contains any sentences that match the pattern” See Paragraph 0066).
Claim 27:
Stefik discloses wherein at least one of the selected nouns is linked to information identifying an asset, wherein each asset is a physical or logical item against which a portion of an audit can be performed (“a review of the document” See Paragraphs 0076 & 0101 Note: The examiner interprets the “Review” as being the same as an “audit”).
Claim 28:
Stefik discloses wherein, for at least one distinguished portion in the data structure for a distinguished citation (“a document recency dimension or a citation authority dimension” See Paragraph 0109), the data structure is configured to include information identifying citation guidance that represents content associated with the distinguished citation (“a document recency dimension or a citation authority dimension” See Paragraph 0109); wherein the citation guidance includes at least a portion of an authority document that includes both the noun and the verb of the noun-verb pair and any text appearing in the authority document between the noun and the verb (“a document recency dimension or a citation authority dimension” See Paragraph 0109).
Claim 29:
Stefik discloses wherein the citation guidance is usable in the audit as evidence in a compliance report (“a review of the document” See Paragraphs 0076 & 0101 Note: The examiner interprets the “Review” as being the same as an “audit”).
Claims 30-38
Claims 30-38 are rejected on the same basis as claims 19-29.  
Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20130091486 uses the data to generate reports regarding compliance of the technologies with the regulations.
US 20090119141 discloses measuring organizational compliance with multiple, overlapping, selected sources of compliance requirements by making associations of individual source controls and survey questions with a limited set of discrete compliance objectives, and by enabling creation of compliance surveys and analysis of survey answer sets based on user-selected criteria that may include selection of a specific source or sources; one or more discrete compliance objectives, and/or a choice of questions from a master question pool.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEREE N BROWN whose telephone number is (571)272-4229. The examiner can normally be reached M-F 5:30-2:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DARNELL JAYNE can be reached on (571) 272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHEREE N BROWN/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        December 1, 2022                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        i
         http://www.uspto.gov/ip/boards/bpai/decisions/prec/fd2012007692.pdf